DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 2-3, 5-6, 11, 16 and 18-20, and 25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain values less that some photoresist pattern does not reasonably provide enablement for all values less than the width of a photoresist pattern.  
Relevant Wands Factors
(A) The breadth of the claims;
The claims and specification cover all values that is less than a minimum floating diffusion width capable of being provided based on a minimum definable width of a photoresist window opening used for doping the semiconductor substrate for a given fabrication process used to manufacture the image sensor.
However some values are simply impossible like less than an atom in size. Dopant are atoms so it is physically impossible to obtain a doping size less than the atom size. Nor does applicant give a appropriate cut off. Applicant assert one would know which values are included and excluded, but there is no discussion in the disclosure or evidence that applicant intended any lower limits.
(B) The nature of the invention;
The nature of the invention is very small dopant regions. The entire industry is built around making devices and doped regions in those device smaller and smaller. Current known art uses multiple masks, other light sources to develop the photoresist and focusing ions. The entire industry desire is to reduce the Critical dimension or the size of structures on a substrate. Method include counter doping by stepping from one region to the next. However, steppers have minimum step size. This step size is larger than the critical dimension. Applicant gives no explanation of how to obtain infinitesimally small step sizes with a stepper.
(C) The state of the prior art;
Prior art cited use Lithography techniques,  other  wavelengths and focusing. Prior art is limited by many factors including CD of the masks, stepper minimum size, and optical resolution. As discussed in section B steppers do not have infinitesimal step size nor does applicant state what is being used to steps the device. Further even if there was infinitesimal one is still limited by optical resolution. Alignment marks are required to make a determination the stepper is in the correct location. Thus one is still limited by the CD for the alignment mark. Thus even using a stepper which could vary the distance to an infinitesimal values one could not align it is a receptive manner. Thus one could not reproduce the structure.
(D) The level of one of ordinary skill;
One would not be able to ascertain what is allowing the infinitesimal step size to create the counter doping.
(E) The level of predictability in the art;
Alignment marks are required to make a determination the stepper is in the correct location. Thus one is still limited by the CD for the alignment mark. Thus even using a stepper which could vary the distance to an infinitesimal values one could not align it is a receptive manner. Thus one could not reproduce the structure.
(F) The amount of direction provided by the inventor;
Applicant only describes the one method of creating the device however applicant give no explanation as to what is causing the motion to be arbitrarily moved.  Thus one cannot understand how to counter dope with the specificity required.
(G) The existence of working examples;
Applicant does not provide how an example that describes how the wafer is moved over from one position to another.
 and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arbitrarily small values less than the photoresist the invention commensurate in scope with these claims. Applicant has failed to show enablement to make floating diffusion all values less than the minimum photoresist definable width. Applicant has not shown how to create single atom wide floating diffusion regions the process. The size of say phosphorous is 1.8 Angstroms or .18 nm applicant has not show the ability to create such widths. Issues that arise such as stepper precision applicant has not taught. As such the scope of the claim is broader than what applicant has taught or that is even possible. Thus applicant is not fully supported over all values less   min. width of a photoresist.
Hartley teaches that that xray :
The chemically assisted focused ion beam etching of X-ray masks with CD of 20 nm and aspect ratios of several hundreds represent an initial effort. Refinements of the technique are expected to reduce CD by a further factor of three (to-7 nm) and increase aspect ratios by a factor of three. Assuming that electronic circuits and/or micro-devices scale proportionally, the surface area of devices processed with X-ray lithography and 20 nm CD X-ray masks would be 0.5% that of the substrate.	
	Further Korczynki teaches that :
Due to the inherent physics of EUV lithography, as well as the atomic-scale non-uniformities in the reflective mirrors focusing onto the wafer, EUV exposure tools show significant variation in exposure uniformities. “For any given slit position there can be significant differences between tools. In practice we have used a single model of OPC for all slit locations in all scanners in the fab, and that paradigm may have to change,” said Sturtevant. “It’s possible that because the variation across the scanner is as much as the variation across the slit, it could mean we’ll need scanner-specific cross-slit computational lithography.” More than 3nm variation has been seen across 4 EUVL steppers, and the possible need for tool-specific optical proximity correction (OPC) and source-mask optimization (SMO) would be horrible for managing masks in HVM.
The element for alignment for EUV are not adequate and new tool would be required. X Ray which is smaller than EUV it is unclear how applicant is able to adequately align during manufacture to produce using what applicant has disclosed.
The steppers used themselves do not have infinitesimal accuracy thus one cannot get infinitely small regions.
There appears to infinite number of inoperative embodiments not finite since distance can be arbitrarily small.  

Claim 1-6 ,9-11 18-20 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has not set forth enough information to guide one to understand the process. The office has not idea which process is being used. Is it xray, uv visible wavelength? Each process leads to very different widths. 
Hartley teaches that that xray :
The chemically assisted focused ion beam etching of X-ray masks with CD of 20 nm and aspect ratios of several hundreds represent an initial effort. Refinements of the technique are expected to reduce CD by a further factor of three (to-7 nm) and increase aspect ratios by a factor of three. Assuming that electronic circuits and/or micro-devices scale proportionally, the surface area of devices processed with X-ray lithography and 20 nm CD X-ray masks would be 0.5% that of the substrate.	
	Further Korczynki teaches that :
Due to the inherent physics of EUV lithography, as well as the atomic-scale non-uniformities in the reflective mirrors focusing onto the wafer, EUV exposure tools show significant variation in exposure uniformities. “For any given slit position there can be significant differences between tools. In practice we have used a single model of OPC for all slit locations in all scanners in the fab, and that paradigm may have to change,” said Sturtevant. “It’s possible that because the variation across the scanner is as much as the variation across the slit, it could mean we’ll need scanner-specific cross-slit computational lithography.” More than 3nm variation has been seen across 4 EUVL steppers, and the possible need for tool-specific optical proximity correction (OPC) and source-mask optimization (SMO) would be horrible for managing masks in HVM.
The element for alignment for EUV are not adequate and new tool would be required. X Ray which is smaller than EUV it is unclear how applicant is able to adequately align during manufacture to produce using what applicant has disclosed.
The steppers used themselves do not have infinite accuracy thus one cannot get infinitely small regions.
Applicant does not describe the stepper which critical to counter doping. Thus applicant has not provided adequate written descripition.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 ,9-11 18-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to the claims it is unclear if applicant is claiming the mask as well as the device. Further the method of developing the photoresist affect the minimum width and applicant has not provided such information. This is critical since the aspects of the invention seem to require a stepper and the stepper itself does not infinite accuracy. How can one determine if it is smaller than a mask size if there is no mask.  Applicant is claiming the in terms of the structure used to make a device. The element used to make the device is not part of the claim so how could one even know if it meets the limitation. Since one would have to look at the mask determine the min for that mask and the light to develop it. Then look at the device and determine if it is smaller than thing that made it if the thing that made it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-6 ,9-11 19-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view Lee (5,426,318) in view of Shandu Krimse and Wu.

a.	As to claims 1 3, 5-6, 11, 16 and 19-20, and 25  APA teaches a image sensor comprising a plurality of pixels, at least one pixel  (background) APA does not teach the shape of the output.
Lee teaches a floating diffusion formed in a semiconductor substrate; a transfer gate configured to selectively cause transfer of photocharge stored in the pixel to the floating diffusion (figure 1 or 2 item 2); and a reset transistor diffusion and having a width in a direction substantially perpendicular to its length and parallel to a width of the reset gate, wherein the reset gate is operable to selectively reset the potential of the floating diffusion (item 3a); and wherein (i) the channel region is tapered such that its width proximal to the floating diffusion is less than its width distal to the floating diffusion, wherein transition between the proximal and distal widths of the channel region along the length of the channel region includes at least one sloped transition (figure 1 element 3a also column 1 and 2 the element 3a is shape like a horn).
Lee teaches the channel is formed as a horn to decrease partition noise.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the output structure of the prior are as that of Lee to decrease the partition noise of the sensor.
The recitation of  that is less than a minimum floating diffusion width capable of being provided based on a minimum definable width of a photoresist window opening used for doping the semiconductor substrate for a given fabrication process used to manufacture the image sensor for the device this is product by process, even for the method it appear as product by process since applicant is not claiming doping via the mask. 
For the sake of compact prosecution Shandu Krimse teach method of getting smaller than the photoresist width.
Wu teaches surrounding the CCD with trench isolation.
Therefore it would have been obvious to one of ordninary skill in the art at the time of the invention to have use the methods of Shandu/Krimse to form both the channel and the floating diffusion to be less than the min  width of the mask used to form the device as depicted. 
One would have been so motivated to reduce the overall size of the device allowing for smaller devices providing miniaturization.
AS to the trench isolation it would have been further obvious to one of ordinary skill in the art at the time of the invention to surround the entire device by a trench isolation flush with the regions to provide isolation.

b.	As to claim 4 and 10, since FD the channel and RD are all the same dopant this is an arbitrary definition and 3a can be always defined to meet the claim limitation.
c. 	As to claim 9, since FD the channel and RD are all the same dopant this is an arbitrary definition and 3a can be always defined to meet the claim limitation.
d.	As to claim 15, Lee teaches herein the channel region width proximal to the floating diffusion is equal to the floating diffusion width.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. As to the 112 enablement there is not a few inoperative embodiment by an infinite number due to the nature of a range.
As to the written description the method depends on the stepper to counter dope. Applicant gives no discussion of the stepper so there is a written description.
As to the 112b, Applicant is asking a comparison between a device structure and the element that made the structure. There is no way to determine what structure was used to determine what made a device.
As to the art the claim recites at least a portion is smaller. The horns are a portion of the floating diffusion Thus each can be smaller thus a single horn can be at a sub dopant diffusion pattern. In fact Lee teach each one is smaller then figure 1a and with the steady pace to miniaturize each horn would be miniaturize first. Applicant appear to taking a narrow interpretation of width. Applicant disclosure does not support a narrow interpretation and the spec. and claims only require at least a portion to be smaller. Applicant also does not preclude two floating diffusion regions nor would the specification support a narrow recitation. 
Further the examiner pointed to figure 1 applicant’s arguments are drawn to figure 2. Applicant does not address the rejection. No where in Lee does Lee teach away from making the device smaller. Thus applicant assertions are unfounded.
Thus applicant’s argument are not found convincing and the rejections are maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896